DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “(provided that no substituent is included)” in line 5 and “(provided that a hydroxy group is included as a substituent)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (JP 2011-013601) as evidenced by Tatsuzawa et al (US 2005/0151271).
With regards to claim 1, Koo teaches a photocurable curable composition (0004) that contains a carbazole compound (N-vinylcarbazole (BCZ) (0085)) in an amount of 15% (0088), a fluorene compound (BPEPA (0087)) (0088), a monomer (dimethyloltricyclodecane diacrylate (DMTCA (0085)) in an amount of 23% (0088), and a photopolymerization initiator (0031) that includes HMFPO (0087 and 0088).  Koo further teaches the total amount of fluorene compound to be 38% and the amount of the carbazole to be 15% (example 2) (reading on an amount of 28% carbazole with respect to the amount of fluorene and carbazole compound).
Koo is silent on the use of the composition for three dimensional stereolithography.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 2, Koo teaches the amount of both the carbazole and fluorene compound to be 53% (38%+15%) (0088 example 2).
With regards to claim 3, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)) which Tatsuzawa teaches to have a viscosity of 150 mPa·s (0060).
With regards to claim 4, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)).
With regards to claim 5, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)) reading on D1 in addition to isobornyl acrylate (example 5) (0088).
With regards to claims 6 and 7, Koo is silent on the viscosity and transmittance of the optical element formed from the above composition.  However both variables are dependent on the types of compounds and the amounts of compounds used to form the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the viscosity and transmittance when cured are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 8 and 9, Koo teaches the composition to be used for an optical element (0001) such as a spherical lens (0048) reading on a three-dimensional object.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al (US 2014/0287219).
With regards to claim 1, Hayashida teaches a curable resin composition for photoimprinting (abstract) that contains a carbazole, a fluorene monomer and a photopolymerization initiator (abstract) as well as a photocurable monomer (0121-0124).  Hayashida teaches the amount of the carbozole (monomer A) to be 30% with respect to 100% of the fluorene and carbazole compound (example 5).
Hayashida is silent on the use of the composition for three dimensional stereolithography.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claims 3-5, Hayashida teaches the photocurable monomer to be either trimethylolpropane triacrylate (viscosity of 90-140 mPa·s, RI 1.474), N-vinyl-2-pyrrolidone (viscosity of 2.4 mPa·s RI 1.512) or 2-phenoxyethyl acrylate (viscosity 5-10 mPa·s, RI 1.52) (0122-0124).
With regards to claim 6, Hayashida teaches the viscosity of the composition to be from 100 to 2,000,000 mPa·s (0022)
With regards to claim 7, Hayashida teaches the transmittance of the composition to be at least 80% (0020).
With regards to claims 8 and 9, Hayashida teaches the composition to have excellent dimensional accuracy (0018), to be an optical element (title), and to be used to make a lens (reading on a three dimensional object) (0002).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference also reads on the invention of claim 1: .: Hayashibe et al (JP 2011-028801).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763